     Case 2:18-cv-01827-TLN-EFB Document 26 Filed 05/15/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DE’VON-SAMUEL JAMES                                No. 2:18-cv-01827-TLN-EFB
      SINGLETON PERKINS,
12
                         Plaintiff,
13                                                       ORDER
             v.
14
      D. BAUGHMAN, et al.,
15
                         Defendants.
16

17

18          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

19   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On April 3, 2020, the magistrate judge filed findings and recommendations herein which

22   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

23   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

24   the findings and recommendations.

25          The Court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

27   ORDERED that:

28          1. The findings and recommendations filed April 3, 2020, are adopted in full; and
                                                         1
     Case 2:18-cv-01827-TLN-EFB Document 26 Filed 05/15/20 Page 2 of 2

 1        2. Plaintiff’s claims against Defendant Baughman are DISMISSED without prejudice.

 2   DATED: May 14, 2020

 3

 4

 5
                                                         Troy L. Nunley
 6                                                       United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 2
